PER CURIAM
This proceeding concerns challenges to a ballot title for a proposed initiative measure. ORS 250.085(1). The measure and the ballot title certified by the Attorney General are set forth in the appendix. We have considered the challenges. The ballot title certified by the Attorney General is approved and certified to the Secretary of State. This decision shall become effective pursuant to ORAP 11.30(10).
*431APPENDIX
BALLOT TITLE CERTIFIED BY ATTORNEY GENERAL
CLOSES TROJAN UNTIL NUCLEAR WASTE, COST, EARTHQUAKE, HEALTH CONDITIONS MET
Question: Shall Trojan nuclear power plant operation be barred until permanent federal waste site is licensed, other conditions met?
Explanation: Enacts new law. Suspends operation of Trojan. Provides that no Oregon nuclear power plant, including Trojan, shall operate unless the Energy Facility Siting Council finds, after a hearing: a permanent radioactive waste repository has been federally licensed and is accepting waste; the plant is then cost-effective; the plant can withstand major earthquakes without harming the public; and allowable radiation releases do not harm the public. If legislature declares electric power emergency and refers the question, voters may suspend or repeal this law.